DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a DIV of 16/279,649 02/19/2019 PAT 11374098. 
                                                Preliminary amendment
3.   Preliminary amendment filed on 01/29/2021 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the title and also Figs. 6A-6B and canceled claims 1-9 and added new claims 10-16 wherein claims 10, 12-13 and 16 have been amended.
      Claims 10-16 are currently pending in the application.
                                                     Oath/Declaration
4.   The oath/declaration filed on 08/26/2013 is acceptable.
                                                            Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                      Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 01/29/2021, 07/22/2021 and 07/29/2022.
                                                      Specification
7.    The specification is objected to for the following reason: 
      On the specification filed on 01/29/2021, paragraph [0001], line 2, insert -- PAT 11374098 -- after “…February 19, 2019”.
      The specification needs to be updated.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 10, 13 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Makiyama et al., hereafter “Makiyama” (U.S. Publication No. 2009/0166815 A1) in view of SAKI (U.S. Publication No. 2016/0079405 A1) in view of YAMADA (JP-2017195299 A) and further in view of NISHI (U.S. Publication No. 2014/0251774 A1).
      Regarding claim 10, Makiyama discloses a process of forming a semiconductor device type of a high electron mobility transistor (HEMT), the process comprising steps of. 
              growing a semiconductor layer (7/8/9/10) epitaxially on a substrate (6) (Fig. 5A and para [0076]); 
              depositing a first silicon nitride (SiN) film (4, Fig. 5D) on the semiconductor layer (7/8/9/10) (para [0082]);
               depositing a second SiN film on the first SiN film (5, Fig. 5D) by a plasma assisted chemical vapor deposition (p-CVD) technique (para [0085]-[0086]); 
                 forming an opening (lower 13) in the first SiN film (4) and another opening (upper opening 13) in the second SiN film (5) by selectively etching the second SiN film (5) and the first SiN film (4) sequentially, the another opening (upper opening 13) in the second SiN film (5) overlapping with and fully covering the opening (lower opening 13) in the first SiN film (4) (Fig. 5E-5F and para [0093]-[0094]).
      Makiyama discloses the features of the claimed invention as discussed above, but does not disclose depositing a first silicon nitride (SiN) film on the semiconductor layer by a low pressure chemical vapor deposition (LPCVD) technique.
      SAKI, however, discloses a first silicon nitride (SiN) film (40) on the semiconductor layer (11/12) by a low pressure chemical vapor deposition (LPCVD) technique (Figs. 4A and para [0062]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Makiyama to form depositing a first silicon nitride (SiN) film on the semiconductor layer by a low pressure chemical vapor deposition (LPCVD) technique as taught by SAKLI for a purpose of improving the temperature reliability of the process of forming the semiconductor device.

      Makiyama and SAKI discloses the features of the claimed invention as discussed above, but does not forming an opening in the first SiN film and another opening in the second SiN film by selectively etching the second SiN film and the first SiN film sequentially using a reactive gas containing fluorine (F).
      YAMADA, however, discloses an opening (140a) is formed in the SiN film (140) by selectively etching the SiN film sequentially using a reactive gas containing fluorine (F) (e.g. Fig. 8(a)-8(b) and English Text).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Makiyama and SAKI to form an opening is formed in the SiN film by selectively etching the SiN film sequentially using a reactive gas containing fluorine (F) with an opening in the first SiN film and another opening in the second SiN film by selectively etching the second SiN film and the first SiN film sequentially using a reactive gas containing fluorine (F) as taught by YAMADA for a purpose of increasing the etching rate of the SiN film if the stage or processing temperature is decreased.
      Makiyama, SAKI and YAMADA discloses the features of the claimed invention as discussed above, but does not disclose depositing a first metal containing nickel (Ni) in the first opening of the first SiN film, the first metal fully covering the semiconductor layer exposed in the first opening without in contact with contacting the second SiN film; and depositing a second metal so as to cover the first metal and fill the second opening in the second SiN film, the first metal and the second metal forming a gate electrode of the semiconductor device.
      NISHI, however, discloses depositing a first metal (46) containing nickel (Ni) in the first opening (36, para [0031]) of the first SiN film (22, para [0024]), the first metal (46) fully covering the semiconductor layer (12, para [0030]) exposed in the first opening (36) without in contact with contacting the second SiN film (31, para [0026]); and depositing a second metal (48, para 0032]) so as to cover the first meta (46)l and fill the second opening (38) in the second SiN film (31), the first metal (46) and the second metal (48) forming a gate electrode (44, para [0032]) of the semiconductor device (Figs. 2A-2D).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Makiyama, SAKI and YAMADA to provide depositing a first metal containing nickel (Ni) in the first opening of the first SiN film, the first metal fully covering the semiconductor layer exposed in the first opening without in contact with contacting the second SiN film; and depositing a second metal so as to cover the first metal and fill the second opening in the second SiN film, the first metal and the second metal forming a gate electrode of the semiconductor device as taught by NISHI for a purpose of improving the characteristics and reliability of the process of forming a semiconductor device.
      Regarding claim 13, Makiyama, SAKI, YAMADA and NISHI (citations to Makiyama unless otherwise noted) disclose wherein the step of forming the opening and the another opening (refers as 140a) are carried out by a reactive ion etching (RIE) using the reactive gas containing F and conditions common to the first SiN film and the second SiN film (refers as SiN (140) (e.g. Figs. 8A-8B and English Text).
        Regarding claim 16, Makiyama, SAKI, YAMADA and NISHI (citations to Makiyama unless otherwise noted) disclose wherein the step of depositing the first metal (46 in NISHI) deposits the first metal (46 in NISHI) on an edge of the opening (36 in NISHI) in the first SiN film (22 in NISHI) with the first metal (46 in NISHI) being isolated from the second SiN film (31 in NISHI) (e.g. Fig. 2C).
9.    Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Makiyama, SAKI, YAMADA and NISHI in view of CHEN T (CN 104637991 A).
      Regarding claim 14, Maklyama, SAKI, YAMADA and NISHI disclose the features of the claimed invention as discussed above, but does not disclose wherein the step of depositing the first metal sequentially deposits Ni and a barrier metal on the Ni.
     CHEN T, however, discloses the step of depositing the first metal sequentially deposits Ni and a barrier metal (Au) on the (Ni) (gate electrode 41 in Fig. 5 and English Text).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Makiyama, SAKI, YAMADA and NISHI to provide the step of depositing the first metal sequentially deposits Ni and a barrier metal on the Ni as taught by CHEN T for a purpose of reducing the leakage of the process of forming the semiconductor device.
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the first metal has a thickness smaller than a total thickness of the first SiN film and the second SiN film as cited in claim 11 and wherein the first SiN film is deposited at a first deposition temperature higher than 650 °C and the second SiN film is deposited at a deposition temperature lower than 350 °C as cited in claim 12 and wherein the step of depositing the second metal extends the second metal on the second SiN film in a portion around the another opening as cited in claim 15.
                                                               Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892